PER CURIAM.
Judgment reversed, and a new trial ordered, with- costs to the appellant to abide the event. Held: (1) That the provisions contained in the note and .those contained in the mortgage being inconsistent, the provisions of the note must prevail. Rothchild v. Railway Co., 84 Hun, 103, 32 N. Y. Supp. 37. (2) The defendant could not exercise the option to extend the time of the payment of the note after suit brought so as to prejudice the right of the plaintiff. All concur, except WARD, J., who dissents.